   Case 3:21-mj-03006-TJB Document 2 Filed 01/22/21 Page 1 of 1 PageID: 19




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                            MINUTES OF PROCEEDINGS

OFFICE: TRENTON                                                   January 22, 2021
MAGISTRATE JUDGE: BONGIOVANNI                                     DATE OF PROCEEDINGS
ESR: Mark J. Morelli



TITLE OF CASE:                                                    MJ-21-3006-1 (TJB)
                                          U.S.D.C. of District of Columbia No. 21-mj-123
UNITED STATES OF AMERICA,
     V.
MARISSA A. SUAREZ

APPEARANCES:

Sammi Malek, AUSA for Government
Lisa J. Van Hoeck, AFPD for Defendant
Nicholas Zotti, Pretrial Officer


NATURE OF PROCEEDING: Rule 5 Initial Appearance via video conference

Rule 5 Initial appearance held.
All parties consent to Initial Appearance by video conference.
Defendant advised of her rights, charges and penalties.
Hearing on application by defendant for appointment of counsel.
Financial affidavit executed and filed.
Ordered application granted.
Ordered Lisa J. Van Hoeck, AFPD appointed as counsel.
Waiver of Rule 5 & 5.1 hearing executed.
Defendant advised of Rule 5 rights.
All parties consent to Pretrial Release.
Ordered bail set at $10,000 unsecured bond.
Brady Order to be entered.
Order Setting Conditions of Release to follow.
Ordered defendant to appear in the District of Columbia.
Orders to be entered.

TIME COMMENCED:      12:35 p.m.
TIME ADJOURNED:      1:10 p.m.                        s/ Mark Morelli
TOTAL TIME: 35 MINUTES                                 Deputy Clerk
